DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 15-19 of U.S. Patent No. 11,363,365. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 15-19 of U.S. Patent No. 11,363,365 read into the pending claims 1-8 and 16-20 as shown in the table 1 below. The claims under examination are obvious over the U.S. Patent’s claims. This is a nonstatutory double patenting rejection.
Table 1
Claim Under Examination (17/661286)
U.S. Patent No. 11,363,365
1. A loudspeaker apparatus, comprising: 
a circuit housing configured to accommodate a control circuit or a battery component; 
an ear hook connected to one end of the circuit housing and at least partially covered by a first protective housing; 
a rear hook connected to another end of the circuit housing and at least partially covered by a second protective housing, wherein the first protective housing and the second protective housing at least partially cover a periphery of the circuit housing, respectively, and a cover area of one of the first protective housing and the second protective housing on the circuit housing is greater than half of a cover area of the other one of the first protective housing and the second protective housing on the circuit housing; 
a loudspeaker component connected to one end of the ear hook, the loudspeaker component including an earphone core and an earphone core housing for accommodating the earphone core.  
1. A loudspeaker apparatus, comprising: a circuit housing configured to accommodate a control circuit or a battery component; an ear hook connected to one end of the circuit housing and at least partially covered by a first protective housing; a rear hook connected to another end of the circuit housing and at least partially covered by a second protective housing, wherein the first protective housing and the second protective housing at least partially cover a periphery of the circuit housing from both ends of the circuit housing in a sleeve manner, respectively, and a cover area of one of the first protective housing and the second protective housing on the circuit housing is greater than half of a cover area of the other one of the first protective housing and the second protective housing on the circuit housing; a loudspeaker component connected to one end of the ear hook, the loudspeaker component including an earphone core and an earphone core housing for accommodating the earphone core; and a magnetic connector disposed on the circuit housing, wherein the magnetic connector is configured to charge the loudspeaker apparatus
2. The loudspeaker apparatus of claim 1, wherein the circuit housing includes a main side wall, an auxiliary side wall, and an end wall connected to each other, wherein the first protective housing and the second protective housing are coupled with each other on the main side wall and the auxiliary side wall.
2. The loudspeaker apparatus of claim 1, wherein the circuit housing includes a main side wall, an auxiliary side wall, and an end wall connected to each other, wherein the first protective housing and the second protective housing are coupled with each other on the main side wall and the auxiliary side wall.
3. The loudspeaker apparatus of claim 2, wherein an inner surface of the first protective housing or the second protective housing corresponding to the main side wall is provided with a positioning convex, the positioning convex has a stripe shape and is arranged obliquely with respect to the auxiliary side wall, and an outer surface of the main side wall is provided with a positioning concave matching the positioning convex.
3. The loudspeaker apparatus of claim 2, wherein an inner surface of the first protective housing or the second protective housing corresponding to the main side wall is provided with a positioning convex, the positioning convex has a stripe shape and is arranged obliquely with respect to the auxiliary side wall, and an outer surface of the main side wall is provided with a positioning concave matching the positioning convex.
4. The loudspeaker apparatus of claim 2, wherein a coupled region between the first protective housing and the second protective housing on the main side wall and the auxiliary side wall is arranged obliquely with respect to the auxiliary side wall.
4. The loudspeaker apparatus of claim 2, wherein a coupled region between the first protective housing and the second protective housing on the main side wall and the auxiliary side wall is arranged obliquely with respect to the auxiliary side wall.
5. The loudspeaker apparatus of claim 2, wherein the rear hook further comprises a plug end facing the circuit housing, the second protective housing is placed outside at least a portion the plug end; the circuit housing includes a jack facing the rear hook, at least a portion of the plug end is inserted into the jack; wherein the plug end includes a slot that is perpendicular to an insertion direction of the plug end relative to the jack, and a first through hole corresponding to the slot position is disposed on a first side wall of the jack; and the loudspeaker apparatus further comprises a fixing component, wherein the fixing component includes two pins disposed in parallel and a connecting part for connecting the pins; and the pins are inserted into the slot from outside of the plug end through the first through hole, so as to achieve a plug connection between the plug end and the jack.
5. The loudspeaker apparatus of claim 2, wherein the rear hook further comprises a plug end facing the circuit housing, the second protective housing is placed outside at least a portion the plug end; the circuit housing includes a jack facing the rear hook, at least a portion of the plug end is inserted into the jack; wherein the plug end includes a slot that is perpendicular to an insertion direction of the plug end relative to the jack, and a first through hole corresponding to the slot position is disposed on a first side wall of the jack; and the loudspeaker apparatus further comprises a fixing component, wherein the fixing component includes two pins disposed in parallel and a connecting part for connecting the pins; and the pins are inserted into the slot from outside of the plug end through the first through hole, so as to achieve a plug connection between the plug end and the jack.
6. The loudspeaker apparatus of claim 5, wherein the jack further includes a second through hole opposite to the first through hole, the second through hole being disposed on a second side wall of the jack opposite to the first side wall of the jack, the pins being inserted into the second through hole through the slot.
6. The loudspeaker apparatus of claim 5, wherein the jack further includes a second through hole opposite to the first through hole, the second through hole being disposed on a second side wall of the jack opposite to the first side wall of the jack, the pins being inserted into the second through hole through the slot.
7. The loudspeaker apparatus of claim 5, wherein the plug end comprises a first plug section and a second plug section; a cross-section area of the first plug section is larger than that of the second plug section in a cross-sectional direction perpendicular to an insertion direction of the plug end; the slot is disposed on the second plug section, and the second plug section is inserted into the jack.
7. The loudspeaker apparatus of claim 5, wherein the plug end comprises a first plug section and a second plug section; a cross-section area of the first plug section is larger than that of the second plug section in a cross-sectional direction perpendicular to an insertion direction of the plug end; the slot is disposed on the second plug section, and the second plug section is inserted into the jack.
8. The loudspeaker apparatus of claim 7, wherein the first plug section includes a first wiring duct extending along an insertion direction of the jack; the second plug section includes a second wiring duct running through the second plug section; an inner side wall of the jack includes a third wiring duct with one end connected to the first wiring duct and the other end connected to the second wiring duct; and the loudspeaker apparatus further comprises a wire connected to the control circuit or the battery component after passing through the rear hook, the first wiring duct, the third wiring duct, and the second wiring duct in sequence.
8. The loudspeaker apparatus of claim 7, wherein the first plug section includes a first wiring duct extending along an insertion direction of the jack; the second plug section includes a second wiring duct running through the second plug section; an inner side wall of the jack includes a third wiring duct with one end connected to the first wiring duct and the other end connected to the second wiring duct; and the loudspeaker apparatus further comprises a wire connected to the control circuit or the battery component after passing through the rear hook, the first wiring duct, the third wiring duct, and the second wiring duct in sequence.
16. The loudspeaker apparatus of claim 1, wherein the battery assembly comprises: a battery including a positive terminal and a negative terminal; and a flexible circuit board including a first board and a second board vertically connected to the first board, the first board being fixed on the battery, the second board including a plurality of bonding pads, wherein the plurality of bonding pads include two first bonding pads and a plurality of second bonding pads, one of the two first bonding pads is electrically connected to the positive terminal of the battery via a first flexible lead disposed on the first board, the other one of the two first bonding pads is electrically connected to the negative terminal of the battery via a first flexible lead disposed on the second board, the plurality of second bonding pads are divided into at least two groups, the second bonding pads in each group being electrically connected to each other by a second flexible lead disposed on the first board; and the flexible circuit board is electrically connected to an audio signal wire and an auxiliary signal wire of the earphone core housing.
15. The loudspeaker apparatus of claim 1, wherein the battery assembly comprises: a battery including a positive terminal and a negative terminal; and a flexible circuit board including a first board and a second board vertically connected to the first board, the first board being fixed on the battery, the second board including a plurality of bonding pads, wherein the plurality of bonding pads include two first bonding pads and a plurality of second bonding pads, one of the two first bonding pads is electrically connected to the positive terminal of the battery via a first flexible lead disposed on the first board, the other one of the two first bonding pads is electrically connected to the negative terminal of the battery via a first flexible lead disposed on the second board, the plurality of second bonding pads are divided into at least two groups, the second bonding pads in each group being electrically connected to each other by a second flexible lead disposed on the first board; and the flexible circuit board is electrically connected to an audio signal wire and an auxiliary signal wire of the earphone core housing.
17. The loudspeaker apparatus of claim 16, wherein the battery includes a battery core, the battery core including a body region and a sealing region, a thickness of the body region is greater than that of the sealing region such that a side surface of the sealing region and a side surface of the body region form a step, and the second board is attached to the side surface of the sealing region..
16. The loudspeaker apparatus of claim 15, wherein the battery includes a battery core, the battery core including a body region and a sealing region, a thickness of the body region is greater than that of the sealing region such that a side surface of the sealing region and a side surface of the body region form a step, and the second board is attached to the side surface of the sealing region.
18. The loudspeaker apparatus of claim 17, wherein the battery further includes a hard circuit board disposed on the side surface of the sealing region, the positive terminal and the negative terminal are disposed on the hard circuit board, the first board is fixed on the hard circuit board, and the hard circuit board further includes a protective circuit.
17. The loudspeaker apparatus of claim 16, wherein the battery further includes a hard circuit board disposed on the side surface of the sealing region, the positive terminal and the negative terminal are disposed on the hard circuit board, the first board is fixed on the hard circuit board, and the hard circuit board further includes a protective circuit.
19. The loudspeaker apparatus of claim 16, wherein the second bonding pads in each group are spaced apart by interval arranged along a width direction of the second board, and are staggered from each other along a length direction of the second board.
18. The loudspeaker apparatus of claim 15, wherein the second bonding pads in each group are spaced apart by interval arranged along a width direction of the second board, and are staggered from each other along a length direction of the second board.
20. The loudspeaker apparatus of claim 1, wherein the loudspeaker component at least includes a contact surface that is in direct or indirect contact with a user, and a pressure between the contact surface and the user is larger than 0.1N and less than 5N.
19. The loudspeaker apparatus of claim 1, wherein the loudspeaker component at least includes a contact surface that is in direct or indirect contact with a user, and a pressure between the contact surface and the user is larger than 0.1N and less than 5N.

Dependent claims 9-15 are also rejected on the ground of nonstatutory double patenting as being unpatentable by virtue of their dependencies with respect to rejected claim 1.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. CN 107484054, A Bone Conduction Earphone, Fig. 2 shows a bone conduction earphone comprises an ear-hanging subassembly 11 includes a first housing 111 and a rear suspension assembly 12 includes a second elastic coating 122.
Chen et al. CN 205336486, Wireless Earphone of Osteoacusis, Fig. 3 shows a bone conduction wireless earphone comprises an ear-hang assembly 2 and a rear extension 1.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653